DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 30-32, drawn to a method for preparing RNA probes for exome sequencing and/or exome-bisulfite sequencing, the method comprising the steps of: 
a) extracting and isolating total RNA from a cell or tissue sample of a eukaryote of interest or providing a ready-made total eukaryotic RNA sample; 
b) separating mRNA from the total RNA to obtain a portion of enriched population of mRNA molecules and a portion of non-protein coding RNA; 
c) preparing a first adaptor ligated cDNA library from said portion of enriched population of mRNA molecules; 
d) preparing a second adaptor ligated cDNA library from said portion of non-protein coding RNA; 
e) performing PCR enrichment of said second adaptor ligated cDNA library with a first primer pair comprising an RNA polymerase promoter sequence, wherein said first primer pair also comprises a sequence specific to the adaptor sequence present in the second adaptor ligated cDNA library; 
f) synthesizing a first set of RNA probes by using an RNA polymerase in the presence of the enriched cDNA library obtained from step e), wherein said RNA probes are synthesized with a selectable label; 
g) hybridizing said first set of RNA probes with said first adaptor ligated cDNA library, separating the hybridized and non-hybridized sample and collecting the non-hybridized sample to produce a depleted-mRNA-library; 
h) performing PCR enrichment of said depleted-mRNA-library with a second primer pair comprising an RNA polymerase promoter sequence, wherein said second primer pair also comprises a sequence specific to the adaptor sequence present in the first adaptor ligated cDNA library; and 
i) synthesizing a second set of RNA probes suitable for exome sequencing and/or exome-bisulfite sequencing by using an RNA polymerase in the presence of the enriched depleted-mRNA-library obtained from step h), wherein said second set of RNA probes are synthesized with a selectable label.
Group II, claim(s) 10-14, 16-18 and 30-32, drawn to a method for preparing RNA capturing probes for the separation of circular DNA from nuclear genome, the method comprising the steps of: 
a) extracting and isolating total DNA from a cell or tissue sample of a eukaryote of interest or providing a ready-made total eukaryotic DNA sample; 
b) digesting linear nuclear DNA obtained in step a) in the presence of exonucleases or separating circular DNA from the total DNA to isolate organelle DNA and other circular DNA, or providing a ready-made sample of isolated organelle DNA; 
c) fragmenting the circular DNA obtained in step b); 
d) performing end repairing and dA-tailing to fragments obtained in step c); 
e) performing adaptor ligation to fragments obtained in step d) to produce a DNA library of circular DNA fragments; 
f) performing PCR enrichment to the DNA library obtained in step e) with a primer pair comprising an RNA polymerase promoter sequence, wherein said primer pair comprises a sequence specific to the adaptor sequence present in the DNA library; and 
g) synthesizing a set of RNA probes by using an RNA polymerase in the presence of the enriched DNA library obtained from step f), wherein said set of RNA probes are suitable for depletion of fragmented circular DNA from DNA libraries of said eukaryote of interest and wherein said RNA probes are synthesized with a selectable label.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The two methods do not share a special technical feature because they use different materials (RNA vs. DNA) and significantly different method steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 28, 2022